IN THE

 SUPREME COURT OF THE STATE OF ARIZONA
        IN THE MATTER OF THE ESTATE OF HELEN WYATT,
                          Deceased,

 ROBERT WYATT, FOR HIMSELF AND ON BEHALF OF ALL STATUTORY
       BENEFICIARIES AND AS PERSONAL REPRESENTATIVE
               OF THE ESTATE OF HELEN WYATT,
                      Plaintiff/Appellant,

                             v.

  VANGUARD HEALTH SYSTEMS, INC., A DELAWARE CORPORATION,
             DBA PHOENIX BAPTIST HOSPITAL,
                    Defendant/Appellee,

PATRICIA KUHFUSS, FOR HERSELF AND ON BEHALF OF ALL STATUTORY
        BENEFICIARIES AND AS PERSONAL REPRESENTATIVE
            OF THE ESTATE OF KARL H. KUHFUSS, JR.,
                       Plaintiff/Appellant,

                             v.

             JOHN C. LINCOLN HEALTH NETWORK,
         DBA JOHN C. LINCOLN HOSPITAL DEER VALLEY,
                 AN ARIZONA CORPORATION,
                      Defendant/Appellee,

                     No. CV-13-0272-PR
                     Filed June 30, 2014
 WYATT v. VANGUARD HEALTH/KUHFUSS v. JOHN C. LINCOLN
                 OPINION OF THE COURT

          Appeal from the Superior Court in Maricopa County
                The Honorable Emmet J. Ronan, Judge
                         No. CV2008-030580
               The Honorable J. Richard Gama, Judge
                         No. CV2010-012450
                   REVERSED AND REMANDED

             Opinion of the Court of Appeals, Division One
                   232 Ariz. 506, 307 P.3d 73 (2013)
                              VACATED

COUNSEL:

James R. Broening (argued), Katherine M. Corcoran, and Michelle L.
Donovan, Broening, Oberg, Woods & Wilson, P.C., Phoenix, for John C.
Lincoln Health Network dba John C. Lincoln Hospital Deer Valley

John E. Drazkowski, and Michael Warzynski, Jardine, Baker, Hickman &
Houston, P.L.L.C., Phoenix, for Phoenix Baptist Hospital

Scott E. Boehm (argued), Law Office of Scott E. Boehm, P.C., Phoenix; and
Melanie L. Bossie, Wilkes & McHugh, P.A., Phoenix, for Robert Wyatt

Robert W. Boatman, Shannon L. Clark (argued), and Lincoln Combs,
Gallagher & Kennedy, P.A., Phoenix, for Patricia Kuhfuss

James W. Kaucher (argued), Gust Rosenfeld, P.L.C., Tucson, for Amicus
Curiae University of Arizona Health Network, Inc.

John J. Egbert, Jennings, Strouss & Salmon, P.L.C., Phoenix, for Amicus
Curiae Dignity Health, fka Catholic Healthcare West

Sarah E. Kader., Arizona Center for Disability Law, Phoenix; and David L.
Abney, Craig A. Knapp, and Dana R. Roberts, Knapp & Roberts, P.C.,
Scottsdale, for Amicus Curiae Arizona Center for Disability Law




                                   2
  WYATT v. VANGUARD HEALTH/KUHFUSS v. JOHN C. LINCOLN
                  OPINION OF THE COURT

David L. Abney, Craig A. Knapp, and Dana R. Roberts, Knapp & Roberts,
P.C., Scottsdale, for Amici Curiae Autism Society of Greater Phoenix and
Phoenix Area Autistic/Asperger’s Adult Support Group

CHIEF JUSTICE BERCH authored the opinion of the Court, in which VICE
CHIEF JUSTICE BALES, JUSTICE PELANDER, JUSTICE BRUTINEL, and
JUSTICE TIMMER joined.

CHIEF JUSTICE BERCH, opinion of the Court:

¶1           This case addresses whether § 46-455 of Arizona’s Adult
Protective Services Act subjects acute care hospitals to potential liability.
We conclude that it does.

                            I. BACKGROUND

¶2            The estates of Helen Wyatt and Karl H. Kuhfuss Jr. filed
separate wrongful death actions against two acute care hospitals, Phoenix
Baptist Hospital and John C. Lincoln Hospital, alleging violations of the
Adult Protective Services Act (“APSA”), A.R.S. §§ 46-451 to -459, among
other claims.

¶3           In each case, the trial court granted partial summary
judgment, ruling that APSA does not apply to acute care hospitals. Each
estate appealed. In re Estate of Wyatt, 232 Ariz. 506, 508 ¶ 2, 307 P.3d 73, 75
(App. 2013). After consolidating the cases, the court of appeals reversed the
judgments, finding the statutory terms unambiguous and concluding that
APSA does apply to acute care hospitals. Id. at 508 ¶¶ 2, 7, 307 P.3d at 75.

¶4             We granted review to determine whether acute care hospitals
may be liable under APSA. We have jurisdiction under Article 6, Section
5(3) of the Arizona Constitution and A.R.S. § 12-120.24.

                             II. DISCUSSION

¶5            We review issues of statutory construction de novo. In re
Estate of Winn, 214 Ariz. 149, 151 ¶¶ 7-8, 150 P.3d 236, 238 (2007). When a
statute is clear, we do not “resort to other methods of statutory




                                      3
  WYATT v. VANGUARD HEALTH/KUHFUSS v. JOHN C. LINCOLN
                  OPINION OF THE COURT

interpretation to determine the legislature’s intent because its intent is
readily discernible from the face of the statute.” State v. Christian, 205 Ariz.
64, 66 ¶ 6, 66 P.3d 1241, 1243 (2003).

¶6             APSA provides “a remedial cause of action against those who
abuse, neglect, or exploit the elderly.” Winn, 214 Ariz. at 150 ¶ 5, 150 P.3d
at 237. “We construe such remedial statutes broadly to effectuate the
legislature’s purpose in enacting them.” Id. The APSA provision at issue
here provides as follows:

       A vulnerable adult whose life or health is being or has been
       endangered or injured by neglect, abuse or exploitation may
       file an action in superior court against any person or
       enterprise that has been employed to provide care . . . to such
       vulnerable adult for having caused or permitted such
       conduct.

A.R.S. § 46-455(B) (emphasis added).

¶7            The Hospitals argue that they cannot be liable under this
APSA provision because they are not “employed to provide care” to their
patients. Rather, they provide treatment. This difference, they contend,
makes the phrase “provide care” ambiguous and thus requires us to
consider legislative history and other resources to determine its meaning.
See Hayes v. Cont’l Ins. Co., 178 Ariz. 264, 268-69, 872 P.2d 668, 672-73 (1994)
(considering legislative history).

¶8            We disagree that “provide care” is ambiguous. Although
APSA does not define the term, we construe it according to its common
meaning. A.R.S. § 1-213 (“Words and phrases shall be construed according
to the common and approved use of the language.”). “Care” is ordinarily
understood to mean “CHARGE, SUPERVISION, MANAGEMENT:
responsibility for or attention to safety and well-being.” Webster’s New
Int’l Dictionary 338 (3d ed. 1976); see also State v. Jones, 188 Ariz. 388, 392,
937 P.2d 310, 314 (1997). Nothing in the statute suggests that the legislature
intended a different meaning.




                                       4
  WYATT v. VANGUARD HEALTH/KUHFUSS v. JOHN C. LINCOLN
                  OPINION OF THE COURT

¶9            The Hospitals argue that we should hold that they are not
subject to APSA, as we did respecting the State in Estate of Braden ex rel.
Gabaldon v. State, 228 Ariz. 323, 328 ¶ 20, 266 P.3d 349, 354 (2011). In Braden,
however, we held that the State is not an “enterprise,” as that term is
defined in the Act. Id. (construing A.R.S. § 46-455(Q)). The Hospitals here
do not assert that they are not “enterprise[s]” within the meaning of APSA.

¶10            The Hospitals also cite Estate of McGill ex rel. McGill v. Albrecht,
203 Ariz. 525, 530 ¶ 16, 57 P.3d 384, 389 (2002), which clarifies when abuse
is actionable under APSA. They urge us to hold that acute care hospitals
are not covered by APSA, observing that, following McGill, the legislature
amended APSA by exempting four classes of caregivers from potential
liability. 2003 Ariz. Sess. Laws, ch. 129, § 2 (1st Reg. Sess.) (amending A.R.S.
§ 46-455(B)). We note, however, that when the legislature exempted
physicians, podiatrists, nurse practitioners, and physician assistants, it did
not also exempt acute care hospitals specifically or hospitals generally. See
id. Thus acute care hospitals remain within APSA’s coverage. We decline
to read in an exemption that the legislature did not specify.

¶11             The Hospitals also argue that APSA applies only to those
facilities listed in § 46-455(B)(1). We are not persuaded by this reading of
the statute. Subsection (B) exempts the four categories of individual
healthcare providers noted above from APSA liability, unless an exempted
provider acts as a medical director at a facility listed in subsection (B)(1).
Thus subsection (B)(1) effectively reinstates APSA liability to some of the
healthcare providers exempted in the previous paragraph. In that sense,
subsection (B)(1) expands APSA coverage for facility medical directors. It
does not limit the types of enterprises subject to liability, as the Hospitals
suggest.

¶12            The question remains whether acute care hospitals provide
the type of care covered by APSA. The Hospitals maintain that APSA was
intended to cover only the “long-term-type care” generally available in
nursing homes. We agree that concern about such services motivated the
legislature to enact APSA, but APSA is not by its terms limited to nursing
homes. Instead, the statute applies to any enterprise that is employed to
provide care to a vulnerable adult, if that enterprise injures or endangers
the vulnerable adult through “neglect, abuse or exploitation.” A.R.S. § 46-




                                        5
  WYATT v. VANGUARD HEALTH/KUHFUSS v. JOHN C. LINCOLN
                  OPINION OF THE COURT

455(B). The statute contains no exemption for acute care hospitals, which,
like nursing homes, may provide non-acute care, such as feeding and
attending to the daily needs of vulnerable adults during post-operative
periods.

¶13           We likewise reject the Hospitals’ suggestion that subjecting
acute care hospitals to potential liability under APSA will lead to absurd
results. Broad application of a remedial statute does not render it absurd.
Indeed, too narrow a construction would thwart the legislature’s goal of
protecting vulnerable adults. See McGill, 203 Ariz. at 528 ¶ 6, 57 P.3d at 387.
The Hospitals concede that, although unlikely, a vulnerable person could
possibly be injured or endangered through neglect, such as the failure to
regularly turn an elderly patient, while in an acute care facility. The statute
does not suggest that APSA liability should apply if such an injury occurs
in a nursing home, but not if it occurs in an acute care hospital. Nothing in
APSA indicates legislative intent to protect vulnerable adults from abuse,
neglect, or exploitation only when they are housed in particular facilities.

¶14           Without deciding whether plaintiffs have established APSA
violations in accordance with the requirements of A.R.S. § 46-455 and the
standards set forth in McGill, 203 Ariz. at 530 ¶ 16, 57 P.3d at 389, we
conclude that because acute care hospitals provide care to vulnerable adults
and are not expressly exempted by the statutory language of § 46-455(B),
they may be liable under APSA.

                            III. CONCLUSION

¶15          For the foregoing reasons, we vacate the opinion of the court
of appeals and remand these cases to the superior court for further
proceedings.




                                      6